Motion granted insofar as to permit the appellants, Leo Insel and Arthur D. Strahl, as coexecutors of the will of Helen Orkin, deceased, to include their notice of appeal from the decree of the Surrogate’s Court, New York County, entered on the 5th day of January, 1959, in the record on appeal filed in this court by the appellants, Jeanette Scheier and Shirley Seidner, and to have their appeal heard upon said record, upon condition that the said appellants, Leo Insel and Arthur D. Strahl, pay to the attorney for ,the appellants Jeanette Scheier and Shirley Seidner, on or before May 11, 1959, one half of the cost of printing said record on appeal and file with this court their appellants’ points and appellants’ reply points, with proof of due service thereof upon the attorneys for the other parties to this appeal. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.